       Case 3:20-cv-00009-DPM Document 44 Filed 05/11/20 Page 1 of 2



           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

EDDIE A. POINDEXTER
ADC #121353                                                PETITIONER

v.                       No. 3:20-cv-9-DPM

DESTER PAYNE, Director,
Arkansas Division of Correction                           RESPONDENT

                                ORDER
     1. Motion, Doc. 41, denied.           Federal Rule of Criminal
Procedure 35 does not apply in this § 2254 habeas case.
     2. On de novo review, the Court adopts Magistrate Judge Harris' s
careful recommendation,       Doc.   39,   and   overrules Poindexter's
objections, Doc. 40.   FED. R. CIV. P. 72(b) (1983 addition to advisory
committee notes). Poindexter argues that he could not file a timely
petition because he was in administrative segregation for many years
without adequate access to a law library. Doc. 40 at 1. He moves to
amend his petition to allege that those conditions caused the delay.
Doc. 43. But as Magistrate Judge Harris notes, Poindexter managed to
file many papers in his state case during that time. Thus, Poindexter
hasn't shown that his placement in administrative segregation
prevented him from pursuing his rights diligently.           Because the
amendment would be futile, Poindexter's motion, Doc. 43, is denied.
       Case 3:20-cv-00009-DPM Document 44 Filed 05/11/20 Page 2 of 2




     3. Poindexter's petition is untimely;        and he hasn't cleared
equitable tolling' s high bar. His petition will therefore be dismissed
with prejudice.     No certificate of appealability will issue.   28 U.S.C.
§ 2253(c)(l)-(2).

     So Ordered.

                                                   v
                                   D.P. Marshall Jr.
                                   United States District Judge




                                    -2-
